Case 9:16-cv-81871-KAM Document 521 Entered on FLSD Docket 08/22/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                      FO R TH E SO U TH ER N D ISTR IC T O F FLO R IDA

  LAN L1,etal.,                                                            FILED BY                  D.C.
             Plaintiffs,
                                                                                  AtJ6 22 2219
                                                     Civ.N o.16-81871            ANGELA E. NoeuE
                                                     LEA D CA SE                 s
                                                                                 CLERK
                                                                                  o.
                                                                                  . oFU/L
                                                                                        sA.
                                                                                          DISIRcm
                                                                                           -w.  B.
  JOSEPH W ALSH ,etal.,

             Defendants.

  LAN LI,etal.,                                   )
                                                  )
             Plaintiffs,                          )
                                                  )
                                                  ) Civ.No.19-80332
                                                  )
  PNC BANK,N.A.,and                               )
  RUBEN M M IREZ,                                 )
                                                  )
             Defendants.                          )
                                                  )
               O R D ER O N D EFEND A N TS'M O TIO N FO R LEA V E TO JO IN
                   W ITH K IG PB FIN AN C IA L,LTD .IN O PPO SITIO N TO
               PLAINTIFFS'M O TION FOR PROTECTIVE ORDER IDE 5031

         TH IS C AU SE isbefore the Courtupon the M otion ofD efendantsPN C Bank and Ram irez

  forleavetojoin with DefendantKK-PB Financial,Ltd.in opposing the Plaintiffs'M otion for
  Protective Orderregarding thePlaintiffs'depositions(DE 4901and to fileasupplementalfive-
  page brief regarding any additionalpoints PN C Bank and Ram irez m ay seek to raise.Plaintiffs

  havefiledaResponse(DE 5131andDefendantsPNC Bankand RamirezhavetiledaReply (DE
  5141.TheCourthascarefullyconsideredthemotionandisotherwisefullyadvisedinthepremises
  and findsthatisintheinterestofjudicialandattorney economytopermitDefendantsPNC Bank
  and Ramireztojoin with DefendantKK-PB Financial,Ltd.in opposing Plaintiffs'M otion for
  ProtectiveOrderregardingthePlaintiffs'depositionsgDE 4901.
Case 9:16-cv-81871-KAM Document 521 Entered on FLSD Docket 08/22/2019 Page 2 of 2




         lt is hereby O RDERED and ADJUDGED thatDefendants PN C Barlk and Ramirez's

  M otion (DE 503)isGRANTED.DefendantsPNC Bank andRamirezarepermittedtojoinwith
  D efendantKK -PB Financial,Ltd.in opposing the Plaintiffs'M otion.D efendants PN C Bank and

  Ram irez m ay file a supplem entaltive-page briefregarding any additionalpoints PN C Bank and

  Ram irez m ay seek to raise on orbefore Tuesday,August27,2019.lfPlaintiffsw ish to filea Reply,

  they m ay do so on or before Thursday,A ugust 29,2019.The parties shallbe prepared to argue

  theirrespectivepositionsto the Courtatthe hearing scheduled forW ednesday,Septem ber4,2019.
                                                                    A
         DONE and ORDERED inChambers,W estPalm Beach,Florida,thisD F x yof
  A ugust2019.


                                                        -------

                                                 !
                                                 i
                                                 :
                                                 -
                                                 ,-
                                                  ;
                                                  I
                                                  k
                                                  !E
                                                   (2)
                                                     '
                                                     ,
                                                     t.,-1!--.- -----
                                                        --
                                                        .


                                                     W ILLIA M M A T HEW M AN
                                                     U N ITED STA TES M A GISTM TE JUD GE
